DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29, 2020 has been considered by the examiner. An initialed copy of the IDS is included with this Office Action.

Drawings
The drawings are objected to because:
in FIG. 2, “Softerware” in 225 should be “Software” and “transiver” in 235 should be “transceiver”; and
in FIG. 3, “transmitter” in 370 should be “transmitter.”

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.	1220 in FIG. 12; and 
b.	1330, 1335 and 1345 in FIG. 13. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “the second communication” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the second communication” should be “the wireless communication device.”
With regard to claim 5, it is unclear whether the preamble or the channel measurement frame is “transmitted based on an omnidirectional mode.” The claim seems to recite that the preamble is “transmitted based on an omnidirectional mode” but the detailed description also describes transmitting the channel measurement frame based on an omnidirectional mode (e.g. paragraph [0038]).
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US Patent No. 9,788,317 B2) in view of Morioka et al. (US Publication No. 2012/0122392 A1).
With regard to claim 1, Ghosh et al. discloses the claimed invention including a method comprising transmitting a channel measurement frame comprising a training sequence (see “NDP” in column 7, lines 23-26) and receiving a feedback frame wherein 
Morioka et al. teaches transmitting a beam training sequence with a plurality of repetitive beam segments that are transmitted based on a respective one of the plurality of beams and feeding back information regarding optimal beam pattern. (See FIG. 6; paragraph [0111] wherein each “beam segment” corresponds to “a predetermined known signal sequence”; and paragraph [138]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the beam training sequence having a plurality of beam segments as the NDP in Ghosh et al. to enable selection of the optimal beam pattern for transmission. (See Morioka et al., paragraph [0138]) 
With regard to claim 17, Ghosh et al. in view of Morioka et al. disclose the claimed invention since the steps of the method in claim 17 are performed in response to the steps of the method in claim 1 (i.e. a transmitting step implicitly corresponds to or results in a receiving step). For example, since Ghosh et al. in view of Morioka et al. teaches transmitting a channel measurement frame and receiving a feedback frame of claim 1, it is implicit the transmitted channel measurement frame is received and a feedback frame is transmitted as recited in claim 17.
With regard to claims 2 and 18, Ghosh et al. in view of Morioka et al. disclose the claimed invention including forming the plurality of beams by a multi-antenna array on 
With regard to claims 3 and 19, Ghosh et al. in view of Morioka et al. disclose the claimed invention including each of the plurality of repetitive segments include a first training field. (See Morioka et al., paragraph [0111] wherein the “training signal sequence” corresponds to “a first training field.”)
With regard to claim 5, Ghosh et al. in view of Morioka et al. disclose the claimed invention including the channel measurement frame comprising a preamble that is transmitted based on an omnidirectional mode (see Ghosh et al., column 4, lines 42-40 and Morioka et al., FIG. 5) wherein the preamble includes a legacy training field (see Morioka et al., paragraph [0109] wherein “header section” corresponds to “a preamble” and paragraph [110] wherein the last sentence teaches that the beam training signal can include the header section). 
With regard to claims 6 and 8, Ghosh et al. in view of Morioka et al. disclose the claimed invention. Since the “wherein” clauses in the respective claims relate to processing by the wireless communication device and does not give “meaning and purpose” to the steps of the method by the wireless communication node, the “wherein” clause in the respective claims has not been given patentable weight. (See MPEP 2111.04)
With regard to claim 7, Ghosh et al. in view of Morioka et al. disclose the claimed invention including the feedback frame comprising a beam identification or a channel quality indication. (See Ghosh et al., column 10, lines 27-32 and Morioka et al., paragraph [0138])
With regard to claim 12, Ghosh et al. in view of Morioka et al. disclose the claimed invention including transmitting a channel measurement announcement frame via broadcast to a plurality of wireless communication devices (see Ghosh et al., FIGs. 1 and 4) before transmitting the channel measurement frame (see Ghosh et al., 305 in FIG. 3; 410 in FIG. 4; and column 7, lines 14-20) wherein the channel measurement announcement frame is transmitted based on an omnidirectional mode (see Ghosh et al., column 4, lines 32-36) and informs the wireless communication device to perform channel measurement based on the channel measurement frame (see Ghosh et al., column 7, lines 13-22).
With regard to claim 15, Ghosh et al. in view of Morioka et al. disclose the claimed invention including a channel feedback scheduling frame comprising a trigger frame for sounding (see Ghosh et al., TFS in 315 of FIG. 3 and 431 in FIG. 4) wherein TFS indicates a scheduled sounding feedback period. (See also Ghosh et al., column 8, lines 1-11)
With regard to claim 16, Ghosh et al. in view of Morioka et al. disclose the claimed invention including transmitting data through the channel based on the at least one beam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit data through the channel based on the at least one beam since training is usually performed to establish data communication between the devices and the feedback information is used to identify the optimal beam pattern for transmission. (See Morioka et al., paragraph [0138])

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of Morioka et al. as applied to claims 3 and 19, respectively, above, and further in view of Xiang et al. (US Patent No. 10,863,375 B2). Ghosh et al. in view of Morioka et al. disclose the claimed invention except for the repetitive segments including a second training field. Xiang et al. discloses NDP structures with training sequences that include two training fields. (See FIGs. 2H – 2K) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the NDP in the method disclosed by Ghosh et al. in view of Morioka et al. to include two training fields as taught by Xiang et al. based on standards of the communication system. Furthermore, the structure of the NDP does not affect the transmitting and receiving steps in the respective claims.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of Morioka et al. as applied to claim 1 above, and further in view of Aldana et al. (US Publication No. 2017/0250831 A1). Ghosh et al. in view of Morioka et al. disclose the claimed invention including transmitting a channel measurement announcement frame before transmitting the channel measurement frame (see Ghosh et al., 305 in FIG. 3; 410 in FIG. 4; and column 7, lines 14-20) wherein the channel measurement announcement frame is transmitted based on an omnidirectional mode (see Ghosh et al., column 4, lines 32-36) and informs the wireless communication device to perform channel measurement based on the channel measurement frame (see Ghosh et al., column 7, lines 13-22). However, Ghosh et al. in view of Morioka et al. does not teach transmitting the channel measurement announcement frame via a unicast packet. 
.

Allowable Subject Matter
Claims 10, 11, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Please note that although the Examiner has cited pertinent portions of the reference(s) to the claim(s), other portions of the reference(s) may also read on the claim limitations. Therefore, the reference(s) should be considered in its entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054.  The examiner can normally be reached on Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETSY DEPPE/Primary Examiner, Art Unit 2633